Citation Nr: 1028065	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-41 673	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dysphagia and 
gastroesophageal reflux disease (GERD), to include as secondary 
to service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
contusion of the chest and lungs.  

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1967.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony during a 
personal hearing in San Antonio, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of local consideration.  
See 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, on 
remand, the Agency of Original Jurisdiction (AOJ) will have an 
opportunity to review this newly submitted evidence before 
readujdicating the claims.  

The issues of entitlement to service connection for a contusion 
of the chest and lungs, a right hip disability, and a lumbar 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


The issues of entitlement to service connection for 
hearing loss and tinnitus, as well as entitlement to an 
earlier effective date for service-connected PTSD have 
been raised by the record in a January 2009 statement.  
These issues have not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1966 to December 1967.

2.  On May 3, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the issue of entitlement to service connection 
for dysphagia and GERD, to include as secondary to service-
connected PTSD, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for dysphagia and GERD, to include as 
secondary to service-connected PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran submitted a statement at his Board hearing 
expressing his desire to withdraw the appeal of the denial of 
service connection for dysphagia and GERD, to include as 
secondary to service-connected PTSD.  In light of the foregoing, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  Accordingly, 
the Board does not have jurisdiction to review the issue and it 
is dismissed.


ORDER

The appeal of entitlement to service connection for dysphagia and 
GERD, to include as secondary to service-connected PTSD, is 
dismissed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these claims 
must be remanded for further evidentiary development.

Service connection for a Contusion of the Chest and Lungs

The Board observes that since the RO's November 2004 decision, 
the United States Court of Appeals for Veterans Claims has issued 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requiring notice of the 
evidentiary requirements necessary to reopen a previously-denied 
claim, and of what evidence would be new and material to reopen 
the claim.

The Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a procedural 
defect in an appeal by providing the claimant with notice under 
the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board. The Board 
must remand the case to the AOJ because the record does not show 
that the Veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Here, although the RO sent a VCAA notice letter to the Veteran in 
July 2003, it only partially complied with the notice required by 
Kent.  The letter did not notify the Veteran why the prior claim 
of service connection for contusion of the chest and lungs was 
denied, and what evidence would be new and material to reopen the 
claim.  A remand is therefore needed in order to afford the 
Veteran with complete notice as required by Kent.

Service connection for a Right Hip Disability

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, a VA X-ray report of the 
Veteran's hips dated in July 2008 reveals "some axial joint 
space narrowing is suggested bilaterally without ostephyosis or 
other evidence of arthropathy ... questionable axial narrowing may 
indicate early degenerative change bilaterally."  

With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran has stated that on 
May 15, 1967, he was involved in a motor vehicle accident while 
he was riding in a truck with no brakes.  See, e.g., the May 2010 
Board hearing transcript, page 4.  Indeed, the Veteran's service 
treatment records indicate treatment resulting from the motor 
vehicle accident.  Pertinently, upon physical examination, the 
Veteran was noted to have a bruised right hip.  Further, the 
Veteran was placed on a temporary P-3 profile, and was instructed 
to avoid physical activity as well as assignments requiring 
prolonged holding of heavy material including weapons.  

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's right hip disability and his period of 
military service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's right hip disability and 
whether such is related to his military service.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim].

Service connection for a Lumbar Spine Disability

The RO scheduled the Veteran for a VA examination in May 2004 to 
address the etiology of the Veteran's lumbar spine disability.  
See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The RO's instructions to 
the VA examiner noted that, in providing an opinion, the VA 
examiner should address whether it is as likely as not that the 
current back disability is due to the Veteran's military service. 

Unfortunately, the Board finds that a remand is necessary prior 
to review of the Veteran's claim.  In conjunction with the RO's 
instructions, the Veteran was afforded a VA examination in May 
2004.  Upon physical examination of the Veteran, review of his 
claims folder, and consideration of the Veteran's medical history 
and current condition, the VA examiner concluded that "I find 
that the [Veteran's low back disability] is consistent with the 
[V]eteran's occupation automotive parts activities.  There is 
only speculation and conjecture that his low back is associated 
with active duty service however this is at best a 'WEAK' 
correlation."  

The Board finds that the opinion of the VA examiner is inadequate 
for rating purposes.  Notably, the VA examiner did not state 
whether it was as likely as not whether the Veteran's current 
lumbar spine disability was related to his military service in 
accordance with the RO's instructions.  Additionally, it appears 
that the VA examiner indicated that he could only speculate 
whether the Veteran's lumbar spine disability is related to his 
military service.  The Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, the 
VA examiner failed to provide a rationale as to his conclusion 
that there is "at best a 'WEAK' correlation" between the 
Veteran's lumbar spine disability and his military service.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

Because the medical evidence of record is absent an adequate 
medical examination regarding the etiology of the Veteran's 
lumbar back disability, the Board believes that another 
examination and opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent and as discussed by the 
Board above.

2.	Thereafter, the Veteran should be afforded 
a VA examination for the purpose of 
obtaining an opinion as to the following:

a.	whether it is at least as likely as 
not (50 percent or greater) that 
his current right hip disability is 
etiologically related to his active 
service.  

b.	whether it is at least as likely as 
not (50 percent or greater) that 
his current lumbar spine disability 
is etiologically related to his 
active service.

The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


